Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. As recommended by the Review Board, respondent Salvatore Charles Miglore is suspended from the practice of law for six months, with all but the first two months stayed, and respondent placed on probation for 16 months, pursuant to Supreme Court Rule 772, with probation to terminate without further order of the Court provided respondent complies with the following conditions: a. At least 30 days prior to the termination of the period of probation, respondent shall submit proof to the Administrator that he has made full and complete reimbursement to Cheryl Casale of the $17,000 in attorney fees that she incurred as a result of respondent’s misconduct; b. Respondent shall attend meetings scheduled by the Commission’s probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the status of his practice of law and the nature and extent of his compliance with the conditions of probation; c. Respondent shall notify the Administrator within 14 days of any change of address; d. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; e. Respondent shall reimburse the Commission for the costs of this proceeding, as defined in Supreme Court Rule 773, and shall reimburse the Commission for any further costs incurred during the period of probation; f. At least 30 days prior to the termination of the period of probation, respondent shall reimburse the Disciplinary Fund for any client protection payments arising from his conduct; g. Respondent shall submit to an independent audit of his client trust account, conducted by an auditor approved by the Administrator, at respondent’s expense, 12 months after the commencement of probation. Respondent and the Administrator shall each receive copies of the audit; h. Respondent shall continue in his course of treatment with Dr. Egan or such other qualified mental health professional acceptable to the Administrator, and shall report to Dr. Egan or such other qualified mental health professional on a regular basis. The Administrator shall be advised of any change in attendance deemed warranted by such professional; i. Respondent shall comply with all treatment recommendations of Dr. Egan or such other mental health professional, including the taking of all medications as prescribed; j. Respondent shall provide to Dr. Egan or such other qualified mental health professional, an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.), authorizing the treating professional to: (1) disclose to the Administrator on a least a quarterly basis information pertaining to the nature of respondent’s compliance with any treatment plan established with respect to respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; k. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; and 1. Probation shall be revoked if respondent is found to have violated any of its terms. The remaining four month period of suspension shall commence from the date of the determination that any term of probation has been violated. Suspension effective June 10, 2005.